DETAILED ACTION
The instant application having Application No. 16/726,993 filed on 12/26/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (Pub # US 2017/0367129 A1).
Regarding claim 13, Yang discloses “an apparatus operating in a wireless local area network (WLAN),” as [(Para. 0099), wireless local area network (WLAN) protocol (e.g., Wi-Fi, etc.)] “comprising: an antenna;” [(Para. 0099), comprises one or more antenna] “a transceiver;” [(Para. 0099), The transceiver 1300] “a memory that stores instructions;” [(Para. 0095), a memory 1206] “and a processing circuit coupled to the memory,” [(Para. 0095), processor 1204] “the processing circuit operable to execute the instructions to: identify a Basic Service Set (BSS) Identification (BSSID) of a packet based on information in a Medium Access Control (MAC) header of the packet;” [(Para. 0080), the stations need to further use the MAC address in the TA or RA field in the MAC header of the MPDU to determine if a received HE PPDU is an inter-BSS or intra-BSS PPDU.] “and in response to a determination from the BSSID that the packet is an inter-BSS packet, cause the transceiver to transmit a signal overlapping in time and in frequency with the packet before reception of a frame check sequence (FCS) in the packet” [(Para. 0038), If the station determines that the received PPDU is inter-BSS, the station compares the received signal power (or strength) to an idle threshold (such as an overlapping BSS (OBSS) power detection (OBSS_PD) level) to determine if the channel is idle or not, wherein the OBDD_PD level has a nominal value greater than that of the minimum receiver sensitivity level. An OBSS refers to a BSS having overlapping coverage area, which includes the coverage areas of both the APs and the stations, with another BSS… (Para. 0039), By applying these different thresholds, the station has a tendency of being conservative (i.e., less likely to perform) in spatial reuse during a remaining time of an intra-BSS PPDU and being aggressive (i.e., more likely to perform) in spatial reuse during a remaining time of an inter-BSS PPDU.].
Regarding claim 15, Yang discloses “wherein the processing circuit is operable to cause the transceiver to transmit the signal when the BSSID in the MAC header fails to match an identification of a BSS in which the packet is received” as [(Para. 0060), If the MAC address contained in the TA field is not the MAC address of its associated AP or if the MPDU can't be decoded correctly (e.g., the FCS of the MPDU doesn't check), the station treats the DL HE PPDU as an inter-BSS PPDU.].
Regarding claim 16, Yang discloses “wherein the BSSID is identified from at least one of: a BSSID field, a transmitter address (TA) field and a receiver address (RA) field in the header” as [(Para. 0080), the stations need to further use the MAC address in the TA or RA field in the MAC header of the MPDU to determine if a received HE PPDU is an inter-BSS or intra-BSS PPDU].
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mehta et al. (WO 2016/097688 A1; hereinafter Mehta).
Regarding claim 1, Yang teaches “an apparatus operating in a wireless local area network (WLAN),” as [(Para. 0099), wireless local area network (WLAN) protocol (e.g., Wi-Fi, etc.)] “comprising: an antenna;” [(Para. 0099), comprises one or more antenna] “a transceiver;” [(Para. 0099), The transceiver 1300] “a memory that stores instructions;” [(Para. 0095), a memory 1206] “and a processing circuit coupled to the memory,” [(Para. 0095), processor 1204] “the processing circuit operable to execute the instructions to: compare the received signal quality with the required signal quality;” [(Para. 0038), the station compares the received signal power (or strength) to an idle threshold (such as an overlapping BSS (OBSS) power detection (OBSS_PD) level)] “and in response to a determination that the received signal quality is lower than the required signal quality, cause the transceiver to transmit a signal that overlaps in time and in frequency with a second portion of the packet which is after the first portion” [(Para. 0038), If the station determines that the received PPDU is inter-BSS, the station compares the received signal power (or strength) to an idle threshold (such as an overlapping BSS (OBSS) power detection (OBSS_PD) level) to determine if the channel is idle or not, wherein the OBDD_PD level has a nominal value greater than that of the minimum receiver sensitivity level. An OBSS refers to a BSS having overlapping coverage area, which includes the coverage areas of both the APs and the stations, with another BSS… (Para. 0039), By applying these different thresholds, the station has a tendency of being conservative (i.e., less likely to perform) in spatial reuse during a remaining time of an intra-BSS PPDU and being aggressive (i.e., more likely to perform) in spatial reuse during a remaining time of an inter-BSS PPDU.].
However, Yang does not specifically disclose measure a received signal quality from a first portion of a packet; determine a required signal quality for correctly decoding a payload of the packet based on information in a header of the packet.
In an analogous art, Mehta teaches “measure a received signal quality from a first portion of a packet;” [(Page 7, lines 18-19), At step B, transmission link quality information is determined… (Page 1, lines 29-31), receiving transmission link quality information, receiving a data packet for transmission, determining a revised code rate for the LDPC code in dependence upon the received transmission link quality information.] “determine a required signal quality for correctly decoding a payload of the packet based on information in a header of the packet” [(Page 4, lines 21-27), The combination of modulation and coding used for a particular packet is determined by the radio link quality, and the encoder is instructed to use the chosen combination prior to transmission of the data packet. The header then includes information for the receiver to enable a look up to a modulation-coding scheme table to determine the scheme for decoding of the payload of the received data packet. In I EEE802.1 1 ad, the coding techniques are primarily low-density parity-check (LDPC) codes at various rates.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Yang with the modified system of Mehta to enable a look up to a modulation-coding scheme table to determine the scheme for decoding of the payload of the received data packet [Mehta: Page 4, lines 24-26].
Regarding claim 3, the combination of Yang and Mehta, specifically Mehta teaches “wherein the processing circuit is operable to: determine the required signal quality for correctly decoding a payload with a data rate corresponding to a Modulation and Coding Scheme (MCS) specified in the header” as [(Page 6, lines 16-18), In an embodiment of the present invention, a data packet is received by the RF receiver 32, and the data packet is transferred to the decoder 34. The decoder 34 determines from the header which MCS is used for the payload data.].
Regarding claim 4, the combination of Yang and Mehta, specifically Yang teaches “wherein the processing circuit is operable to cause the transceiver to transmit the signal at a time instant in a reuse period which spans from an end of a header portion specifying the MCS to an end of the packet” as [(Para. 0044), However, because a frame check sum (FCS) of an MPDU is computed over the MAC header and the MAC payload, and the FCS is placed at the end of the MPDU, the station or AP needs to decode the entire MPDU and verify the FCS in order to reliably use the MAC address whenever determining the BSS, by which time the entire PPDU has passed and the station has lost the opportunity for spatial reuse or power saving during a remaining time of the PPDU.].
Regarding claim 5, the combination of Yang and Mehta, specifically Yang teaches “wherein the processing circuit is operable to cause the transceiver to transmit the signal without first identifying a Basic Service Set (BSS) from which the packet is transmitted” as [(Para. 0060), If the MAC address contained in the TA field is not the MAC address of its associated AP or if the MPDU can't be decoded correctly (e.g., the FCS of the MPDU doesn't check), the station treats the DL HE PPDU as an inter-BSS PPDU.].
Regarding claim 6, the combination of Yang and Mehta, specifically Mehta teaches “wherein the processing circuit is operable to measure a Received Signal Strength Indicator (RSSI) as the received signal quality” as [(Page 2, lines 12-13), In one example, the transmission link quality information relates to a received signal strength indicator of the link concerned].
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Mehta, and further in view of Sugaya et al. (Pub # US 2020/0178120 A1hereinafter Sugaya).
Regarding claim 2, the combination of Yang and Mehta does not specifically disclose wherein the header is a Physical Layer Convergence Procedure (PLCP) header.
In an analogous art, Sugaya teaches “wherein the header is a Physical Layer Convergence Procedure (PLCP) header” as [(Para. 0335), PLCP (Physical Layer Convergence Procedure) header].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Yang and Mehta with the modified system of Sugaya to carry out appropriate transmission control by performing signal transmission in a signal format that makes it possible to perform communication with a higher efficiency [Sugaya: Para. 0056].
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sugaya.
Regarding claim 14, the combination of Yang and Mehta does not specifically disclose wherein the packet includes a single MAC Protocol Data Unit (MPDU) having the FCS at a tail end of the packet.
In an analogous art, Sugaya “wherein the packet includes a single MAC Protocol Data Unit (MPDU) having the FCS at a tail end of the packet” as [(Para. 0148), In the MPDU, next to the MAC header information, namely, at the last end (tail end) of the MPDU, a frame check sequence (FCS (Frame Check Sequence)) indicated by character “FCS” is deployed].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Yang with the modified system of Sugaya to carry out appropriate transmission control by performing signal transmission in a signal format that makes it possible to perform communication with a higher efficiency [Sugaya: Para. 0056].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463